DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 4/19/22 have been fully considered but they are not fully persuasive. The amendments with respect to claims 1-11 are deemed allowable however claim 12 is not deemed allowable as discussed below .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 12, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lindsey et al. 2005/0015154 in view of Jensen et al. 2007/0061015. Lindsey et al. discloses the invention as claimed noting figure 3 comprising: 

    PNG
    media_image1.png
    339
    350
    media_image1.png
    Greyscale



A void occlusion device comprising: a scaffold comprising a latticed structure that defines a plurality of voids (see mark up and it is obvious if not inherent that a mesh has voids) , wherein the scaffold is configured to permit the infiltration of human tissue into the plurality of voids, and a reinforcement member extending through at least a portion of the scaffold, wherein the reinforcement member is configured to resist compressive forces exerted on the scaffold (see markup).  However Lindsey does not specify that the scaffold is a bioresorbable polymeric material composition.
Jensen et al. teaches a scaffold with voids (see figure 3) made  bioresorbable polymer materials may be utilized for tissue regeneration in scaffolds (see [0059]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention of Lindsey et al. and utilize a bioresorbable material for the scaffold in order to encourage tissue ingrowth and from the surrounding tissue. 

Allowable Subject Matter

Claims 1-11 are allowed.

Claims 13-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suzette Gherbi whose telephone number is (571)272-
4751. The examiner can normally be reached on Monday-Friday 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUZETTE J GHERBI/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        June 29, 2022